                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION


MORRIS FAIN,

      Petitioner,

v.                                         CASE NO. 4:19cv586-MCR-CAS

MARK S. INCH,

      Respondent.
                                    /

                                  ORDER

      This matter is before the Court on the Report and Recommendation of the

U.S. Magistrate Judge. ECF No. 4. The parties have been furnished a copy of the

Report and Recommendation and have been afforded an opportunity to file

objections pursuant 28 U.S.C. § 636(b)(1). I have made a de novo determination of

any timely filed objections. Having considered the Report and Recommendation,

and any objections thereto timely filed, I have determined that the Report and

Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1. The Report and Recommendation, ECF No. 4, is adopted and incorporated

by reference in this Order.
                                                                     Page 2 of 2

       2. The § 2254 petition for writ of habeas corpus, ECF No. 1, is DISMISSED.

       3. A certificate of appealability is DENIED and leave to appeal in forma

pauperis is also DENIED.

       DONE AND ORDERED this 2nd day of January 2020.




                                      s/  M. Casey Rodgers
                                     M. CASEY RODGERS
                                     UNITED STATES DISTRICT JUDGE




Case No. 4:19cv586-MCR-CAS
